DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-17) in the reply filed on 7/13/2022 is acknowledged.
Claims 2-8 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 13/644356 and 13/708835, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed Application Nos. 13/644356 and 13/708835 do not describe the following:
Claim 9: an apparatus capable of scanning barcodes and capturing non-barcode images through the use of a mobile device comprising a second set of imaging optics that receives, from within a second field of view, second light defining a second portion of the image data, the second portion comprising a non-barcode image, wherein the second field of view is centered on a second optical pathway nonparallel to the first optical pathway.
Accordingly, claims 9-17 are not entitled to the benefit of the prior-filed Application Nos. 13/644356 and 13/708835.  The effective filing date of claims 9-17 is 10/29/2014 (14/527748).  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract does not appear to drawn to that which is new in the art to which the invention pertains, e.g. details regarding the mobile device having two sets of imaging optics, wherein the first set of imaging optics is used to image a barcode image and the second set of imaging optics is used to image a non-barcode image. Correction is required.  See MPEP § 608.01(b).


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification describes a first portion 2334 and a second portion 2336 which can have a different property than the first portion.  However the portions are with respect to an image sensor, not image data.  The specification does not describe a first portion of image data and second portion of image data, where each portion of the image data has a different property, i.e. at least one property of the first portion of the image data is different than at least one property of the second portion of the image data.


Claim Objections
Claim 14 is objected to because of the following informalities:  
Claims 14 contain(s) acronyms (YUV, RGB, CYM), however does not provide the full names. If the applicant is to claim the acronym, the full name should be referenced at least once within the claims in parentheses (e.g. red-green-blue RGB)
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, the specification describes a first portion 2334 and a second portion 2336 which can have a different property than the first portion ([00203], [00210]).  However the portions are with respect to an image sensor, not image data.  As such, the specification does not describe working embodiment of a first portion of image data and second portion of image data each have different properties.  
Claims not specifically addressed fail to comply with the written description requirement due to their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al. (US 2012/0196648) in view of Brock et al. (US 7,772,533) Grandin et al. (US 2015/0078678).
With respect to claims 9 and 16, Havens et al. discloses in Figs. 3 and 4, an apparatus capable of scanning barcodes and capturing non-barcode images through the use of a mobile device comprising a processor, a display screen, an image sensing system (152, 252) and memory ([0029], [0033], [0034]), wherein the apparatus comprises:
an image sensor (152, 252) ([0033], Fig. 5);
a first set of imaging optics (158) that receives, from within a first field of view, first light defining a first portion of image data, wherein the first field of view is centered on a first optical pathway ([0020], [0033], [0034], Figs. 4 and 5); and 
a second set of imaging optics (258) that receives, from within a second field of view, second light defining a second portion of the image, the second portion comprising a non-barcode image, wherein the second field of view is centered on a second optical pathway nonparallel to the first optical pathway ([0021], [0027], [0031]-[0034], Figs. 4 and 5); 
wherein the image sensor includes a first image sensor (152) and a second image sensor (252), and wherein the first set of imaging optics directs the first light to the first image sensor and the second set of imaging optics directs the second light to the second image sensor, and wherein the first image sensor has at least one image sensor property that is different than the second image sensor (sensory array 252 is a color image sensor array having a color filter and sensor array 152 is a monochrome pixels devoid of color filters, thus the two portions have different properties) ([0033]); ([0033], Fig. 5).  As such, a first portion of the image data would have at least one property different than that of a second portion of the image data (image data from the first image sensor would have at least one property than the image data from the second image sensor).

Havens et al. fails to expressly disclose the first portion comprising a barcode image and the second portion comprising a non-barcode image; and the memory containing executable code configured to cause the imaging sensing system to capture image data.
Havens et al. discloses “the first imaging assembly 150 and/or second imaging assembly may be utilized for capture of a frame of image data representing a barcode” ([0034]), thus implying that one image assembly/image sensor can be utilized for capturing a frame of image data representing a barcode, and the other can capture a frame of image data representing something else, e.g. non-barcode image.  Brock et al. teaches it is well known in the art for a monochrome image sensor to image barcodes and a color sensor to image non-barcodes (col. 2, lines 43-65; col. 3, lines 8-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first portion to comprise a barcode image and the second portion comprise a non-barcode image in order to predictably use the monochrome image sensor for imaging barcodes and the color image sensor to image non-barcodes, e.g. photo of an object.
The combined teachings of Havens et al. and Brock et all. disclose the invention set forth above, however they fail to expressly disclose the memory containing executable code configured to cause the imaging sensing system to capture image data.
Havens et al. teaches the mobile device being a cellular phone ([0029]).  It is well known in the art for a cellular phone to have a memory that contains executable code configured to cause the image sensor to capture image data, as taught by Grandin et al. ([0016], [0019], [0127], [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory to include executable code configured to cause the image sensor to capture image data, in order to cause the apparatus set forth above to perform its functions.
With respect to claim 10, the modified Havens et al. addresses all the limitations of claim 9.
However, the modified Havens et al. fails to expressly disclose the first field of view is smaller than the second field of view.
Grandin et al. teaches it is well known in the art for a monochrome camera to have a narrower field of view than a color camera ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first field of view to be smaller than the second field of view in order to provide an image of the barcode that appears “zoomed in”.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al. modified by Brock et al. and Grandin et al. as applied to claim 9 above, and further in view of Sauerwein, Jr. (US 2012/0193421).
With respect to claim 11, the modified Havens et al. addresses all the limitations of claim 9.
However, the modified Havens et al. fails to expressly disclose the at least one property of the first portion is a first resolution and the at least one property of the second portion is a second resolution, and wherein the first resolution is lower than the second resolution.
Sauerwein, Jr. discloses it is well known in the art for at least one property of an image sensor to be a first resolution and at least one property of a second image sensor to be a second resolution, wherein the first resolution is lower than the second resolution ([0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the at least one property of the first portion to be a first resolution and the at least one property of the second portion to be a second resolution, and wherein the first resolution is lower than the second resolution, in order to provide a barcode image for faster image processing applications. 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al. modified by Brock et al. and Grandin et al. as applied to claim 9 above, and further in view of Lu et al. (US 9,262,660).
With respect to claim 14, the modified Havens et al. addresses all the limitations of claim 9, and further discloses the second portion is collected in RGB format and stored (Brock: col. 2, lines 38-52; col. 3, lines 15-18).
However, the modified Havens et al. fails to expressly disclose the first portion is collected in a YUV format; and the image sensor stores the first portion in a different image format than the second portion.
Lu et al. teaches it is well known in the art to collect and store a monochrome image in a YUV format (abstract; col. 3, lines 26-31; col. 4, lines 19-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect and store the first portion in a YUV format in order to predictably collect and store a monochrome image of the barcode.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al. modified by Brock et al. and Grandin et al. as applied to claim 9 above, and further in view of Salvato et al. (US 7,764,320).
With respect to claim 17, the modified Havens et al. addresses all the limitations of claim 9.
However, the modified Havens et al. fails to expressly disclose the first image sensor has one or more parameter suited to capturing the barcode image.
Salvato et al. teaches it is well known in the art for a first image sensor to have one or more parameter (e.g. close-up focus length) suited to capturing the barcode image (col. 7, line 52-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first image sensor to have one or more parameter suited to capturing the barcode image in order to have a close-up focus length for barcode scanning.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,303,910 in view of Brock et al. 
Regarding instant claim 9, the patented claim recites all the claim limitations, with the exception of at least one property of the first portion of the image data is different than at least one property of the second portion of the image data.
Salvato teaches it is well known in the art for at least one property of a first portion of image data to be different than at least one property of the second portion of the image data.
Brock et al. teaches it is well known in the art for at least one property of a first portion of the image data to be different than at least one property of a second portion of the image data (col. 2, lines 43-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one property of the first portion of the image data to be different than at least one property of the second portion of the image data, in order to provide a color image of the non-barcode image and a monochrome image of the barcode image.


Claim 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,853,604 in view of Brock et al.
Regarding instant claims 9 and 16, the patented claim recites all the claim limitations, with the exception of at least one property of the first portion of the image data is different than at least one property of the second portion of the image data.
Salvato teaches it is well known in the art for at least one property of a first portion of image data to be different than at least one property of the second portion of the image data.
Brock et al. teaches it is well known in the art for at least one property of a first portion of the image data to be different than at least one property of a second portion of the image data (col. 2, lines 43-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one property of the first portion of the image data to be different than at least one property of the second portion of the image data, in order to provide a color image of the non-barcode image and a monochrome image of the barcode image.


Examiner’s Remarks
With respect to claim(s) 12 and 13, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the 35 U.S.C. 112(a) rejection.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876